Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 1 of 33




                         Exhibit B
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 2 of 33




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160

   APPLE INC.,

                     Plaintiff,

          v.

   CORELLIUM, LLC,

                     Defendant.


                       DEFENDANT’S RESPONSES TO PLAINTIFF’S
                       FIRST SET OF REQUESTS FOR PRODUCTION

         Defendant Corellium, LLC (“Corellium”), by and through undersigned counsel, pursuant to

  Federal Rules of Civil Procedure 26 and 34, hereby responds to Plaintiff Apple Inc.’s (“Apple”)

  First Set of Request for Production of Documents.

   Dated: November 18, 2019                     Respectfully submitted,

                                                s/ Justin Levine
                                                Jonathan Vine
                                                Florida Bar No. 10966
                                                jonathan.vine@csklegal.com
                                                Justin Levine
                                                justin.levine@csklegal.com
                                                Florida Bar No. 106463
                                                Lizza Constantine
                                                lizza.constantine@csklegal.com
                                                Florida Bar No. 1002945

                                                COLE, SCOTT & KISSANE, P.A.
                                                Esperante Building
                                                222 Lakeview Avenue, Suite 120
                                                West Palm Beach, Florida 33401
                                                Telephone: (561) 383-9222
                                                Facsimile: (561) 683-8977

                                                and

                                               -1-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 3 of 33



                                                 Brett Govett, Pro hac vice
                                                 brett.govett@nortonrosefulbright.com
                                                 Robert Greeson, Pro hac vice
                                                 robert.greeson@ nortonrosefulbright.com
                                                 Jackie Baker, Pro hac vice
                                                 jackie.baker@nortonrosefulbright.com

                                                 NORTON ROSE FULBRIGHT US LLP
                                                 2200 Ross Ave.
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 855-8000
                                                 Facsimile: (214) 855-8200

                                                 Attorneys for Corellium, LLC

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 18th day of November, 2019, a true and correct copy of

  the foregoing document has been furnished via email to counsel of record identified below.

                                        /s/ Justin Levine
                                       Justin B. Levine

                                          SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004


  Andrew M. Gass (pro hac vice)

  98916868.2                                          -2-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 4 of 33



  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




  98916868.2                              -3-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 5 of 33




                     CORELLIUM’S OBJECTIONS AND RESPONSES
                TO APPLE’S FIRST SET OF REQUESTS FOR PRODUCTION

   REQUEST FOR PRODUCTION NO. 1: Documents sufficient to show the design, structure,
   and operation of the Corellium Apple Product.

          RESPONSE: Corellium objects to this Request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 2: Documents sufficient to show how the Corellium
   Apple Product downloads one or more iOS firmware files and loads it onto a Virtual Device.

          RESPONSE: Corellium objects to this Request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 3: Documents sufficient to show how the Corellium
   Apple Product creates one or more copies of an iOS firmware file and loads it onto a Virtual
   Device.

          RESPONSE: Corellium objects to this Request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case. Moreover, Corellium objects
          to the extent the request implies that Corellium “copies” an iOS file.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 4: Documents sufficient to show any modifications the
   Corellium Apple Product makes to a copy of iOS in order to create or modify a Virtual Device.



                                                  -4-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 6 of 33



          RESPONSE: Corellium objects to this Request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 5: All Documents referring to, describing, evidencing, or
   showing any Security Measures in iOS, iOS Devices, or any other Apple products.

          RESPONSE: This Request seeks materials that Apple maintains in its possession,
          custody, and control.

          Notwithstanding the foregoing objections, Corellium will produce non-privileged
          responsive documents, if any, after a confidentiality and protective order is agreed to by
          the Parties and entered by the Court.

   REQUEST FOR PRODUCTION NO. 6: All Documents describing, evidencing, showing, or
   referring to the actions performed by Corellium, Corellium’s users or customers, or the Corellium
   Apple Product that bypass, or enable the bypassing of, any Security Measures in iOS and any other
   Apple product.

          RESPONSE: Corellium objects to the characterization of bypassing a Security Measure
          in this request. Specifically, Corellium’s product enables the identification of
          vulnerabilities.

          Notwithstanding the foregoing objections, Corellium will produce non-privileged
          responsive documents, if any, after a confidentiality and protective order is agreed to by
          the Parties and entered by the Court.

   REQUEST FOR PRODUCTION NO. 7: All Documents relating to the functionality and
   design of all hardware used by, or in conjunction with, the Corellium Apple Product, including
   engineering specifications, requirements documents, design documents, interface or product
   specifications, block diagrams, flowcharts, models, installation manuals, user manuals,
   engineering/technical manuals, engineering or design change notices or requests, schematics, and
   register-transfer level (e.g., Verilog or VHDL) Source Code.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business and product. Corellium further objects that the Request is
          overbroad, unduly burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if


   98916868.2                                          -5-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 7 of 33



          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 8: All Documents relating to the functionality and design
   of all software developed by Corellium or used in the Corellium Apple Product, including
   engineering specifications, requirements documents, design documents, interface or product
   specifications, block diagrams, flowcharts, models, installation manuals, user manuals,
   engineering/technical manuals, engineering or design change notices or requests, schematics, and
   Source Code.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Moreover, this request is overbroad and not proportional to the
          needs of this case as it plainly encompasses all of Corellium’s software and/or products,
          which is outside the scope of the allegation alleged in Apple’s Complaint.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 9: All Documents relating to the functionality and design
   of all firmware developed by Corellium or used in the Corellium Apple Product, including
   engineering specifications, requirements documents, design documents, interface or product
   specifications, block diagrams, flowcharts, models, installation manuals, user manuals,
   engineering/technical manuals, engineering or design change notices or requests, schematics, and
   Source Code.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business and product. Moreover, this request is overbroad and not
          proportional to the needs of this case as it plainly encompasses all of Corellium’s software
          and/or products, which is outside the scope of the allegation alleged in Apple’s Complaint.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 10: All Documents relating to the design and
   development of the Corellium Apple Product, including but not limited to notebooks, sketches,
   notes, performance and design specifications, schematics, tests, simulations, analyses, prototypes,
   manuals, and narrative descriptions.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.
   98916868.2                                           -6-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 8 of 33



          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 11: All Documents relating to the architecture and
   structure of the Corellium Apple Product, including but not limited to network diagrams, sketches,
   notes, performance and design specifications, schematics, tests, simulations, analyses, prototypes,
   manuals, and narrative descriptions.

          RESPONSE: Corellium objects to this request as it is vague and ambiguous. Specifically,
          it is unclear what “architecture” entails as it is undefined, and as such, Corellium cannot
          assert further objections to this request. Moreover, Corellium objects to this request to the
          extent it seeks disclosure of proprietary, confidential, and/or trade secret information
          relating to Corellium’s technology or business.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 12: All Documents comprising or relating to any testing
   or analysis of the Corellium Apple Product or any associated hardware at any stage (including
   development, production, and post- production).

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 13: All Documents related to any third-party testing,
   analysis, performance, examination, assessment, and/or evaluation of the Corellium Apple Product
   or any associated hardware.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   98916868.2                                           -7-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 9 of 33



   REQUEST FOR PRODUCTION NO. 14: All Documents relating to or referring to design or
   performance specification for the Corellium Apple Product requested or required by Corellium,
   Corellium’s customers, or Corellium’s potential customers.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects to this request on the basis that it seeks
          information that is not relevant to any party’s claim or defense nor proportional to the needs
          of the case. Specifically, the documents requested herein, if any, are not relevant or
          proportional to proving Apple’s “straightforward case” of copyright infringement. See
          Complaint ¶ 1 [D.E. 1]. Such a request is overbroad and not narrowly tailored to the facts
          and circumstances allegedly giving rise to Apple’s lawsuit against Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 15: Documents sufficient to                         show    the   system
   architecture of all private installations of the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 16: Documents sufficient to                         show    the   system
   architecture of any cloud-based version of the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Moreover, Corellium objects to this request as it is vague and
          ambiguous. Specifically, it is unclear what “system architecture” entails as it is undefined,
          and as such, Corellium cannot assert further objections to this request.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 17: Documents sufficient to Identify each Corellium
   Apple Product, including all internal and external product names used by Corellium or its


   98916868.2                                           -8-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 10 of 33



   employees to refer to the Corellium Apple Product, or any components thereof, including as used
   in communications with Corellium’s customers or potential customers.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope and
          not proportional to the needs of the case. Corellium further objects to this request on the
          basis that it seeks information that is not relevant to any party’s claim or defense nor
          proportional to the needs of the case. Specifically, the documents requested herein, if any,
          are not relevant or proportional to proving Apple’s “straightforward case” of copyright
          infringement. See Complaint ¶ 1 [D.E. 1]. Such a request is overbroad and not narrowly
          tailored to the facts and circumstances allegedly giving rise to Apple’s lawsuit against
          Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 18: All user manuals, user guides, instruction manuals,
   installation manuals, operation manuals, training manuals, frequently asked questions, summaries,
   or other documentation directed to users or customers of the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Moreover, Corellium objects to this request to the extent it is
          overbroad in scope and not proportional to the needs of the case. Corellium further objects
          to this request on the basis that it seeks information that is not relevant to any party’s claim
          or defense nor proportional to the needs of the case. Specifically, the documents requested
          herein, if any, are not relevant or proportional to proving Apple’s “straightforward case”
          of copyright infringement. See Complaint ¶ 1 [D.E. 1]. Such a request is overbroad and
          not narrowly tailored to the facts and circumstances of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 19: All Documents relating to any training or instruction
   in the use of the Corellium Apple Product, whether internal or external, including but not limited
   to user guides, user manuals, setup guides, troubleshooting references, frequently asked questions,
   and sales guides.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects that the Request is overbroad, unduly
          burdensome, and disproportionate to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
   98916868.2                                            -9-
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 11 of 33



          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 20: All Documents and Communications relating to
   Your obtaining any of Apple’s products, including but not limited to Your acquisition of one or
   more dev-fused iPhones.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope and
          not proportional to the needs of the case. Corellium further objects to this request on the
          basis that it seeks information that is not relevant to any party’s claim or defense nor
          proportional to the needs of the case. Specifically, the documents requested herein, if any,
          are not relevant or proportional to proving Apple’s “straightforward case” of copyright
          infringement. See Complaint ¶ 1 [D.E. 1].

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 21: All Documents and Communications relating to
   Your use, study, evaluation, or analysis of any Apple products, including but not limited to dev-
   fused iPhones.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope and
          not proportional to the needs of the case. Corellium further objects to this request on the
          basis that it seeks information that is not relevant to any party’s claim or defense nor
          proportional to the needs of the case. Specifically, the documents requested herein, if any,
          are not relevant or proportional to proving Apple’s “straightforward case” of copyright
          infringement. See Complaint ¶ 1 [D.E. 1].

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 22: All Documents related to Your extracting
   information from, reverse engineering, deconstructing, or in any way determining, or attempting
   to extract information from, reverse engineer, deconstruct, or in any way determine, the
   functionality of any materials or products that originated from or were supplied by Apple, including
   but not limited to developer’s notes and other documents developed in the reverse engineering of
   iOS Devices.




   98916868.2                                           - 10 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 12 of 33



          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Moreover, Corellium objects to this request to the extent it is
          overbroad in scope and not proportional to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 23: All Documents related to Your altering, modifying,
   or otherwise creating any derivative works as a result of reverse engineering Apple products.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Moreover, Corellium objects to this request to the extent it is
          overbroad in scope and not proportional to the needs of the case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 24: All Documents referring to, relating to, or
   constituting any license, agreement, contract, or covenant (whether written or oral) to which You
   are a part that covers or otherwise relates to the Corellium Apple Product or any feature,
   technology, component, or part thereof, or any technology in the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Moreover, Corellium further objects to this request on the basis
          that it seeks information that is not relevant to any party’s claim or defense nor proportional
          to the needs of the case. Specifically, the documents requested herein, if any, are not
          relevant or proportional to proving Apple’s “straightforward case” of copyright
          infringement. See Complaint ¶ 1 [D.E. 1].

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 25: All Documents referring to, relating to, or
   constituting any compensation (e.g., running royalties, lump sum payments, stock, equity) received
   or paid under any license, agreement, contract or covenant to which You are a part that covers or
   otherwise relates to the Corellium Apple Product or any feature, technology, component, or part
   thereof.



   98916868.2                                            - 11 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 13 of 33



          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential, and/or trade secret information relating to Corellium’s
          technology or business. Corellium further objects to this request on the basis that it seeks
          information that is not relevant to any party’s claim or defense nor proportional to the needs
          of the case. Specifically, the documents requested herein, if any, are not relevant or
          proportional to proving Apple’s “straightforward case” of copyright infringement. See
          Complaint ¶ 1 [D.E. 1].

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 26: All Documents constituting, referring to, or relating
   to licenses, sale rights, or use rights granted by Corellium to any Person which refer or relate to the
   Corellium Apple Product.

          RESPONSE: Defendant objects to this request on the basis that it seeks information that
          is not relevant to any party’s claim or defense nor proportional to the needs of the case.
          Specifically, the documents requested herein, if any, are not relevant or proportional to
          proving Apple’s “straightforward case” of copyright infringement. See Complaint ¶ 1
          [D.E. 1]. Corellium objects to this request to the extent it seeks disclosure of proprietary,
          confidential and/or trade secret information of Corellium. Corellium has not licensed its
          product to any person or entity. Therefore, there are no documents responsive to this
          request related to licensing.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 27: All Documents constituting, containing, or relating
   to agreements by or on behalf of any Person, to indemnify or hold harmless for liability arising out
   of claims or accusations of copyright infringement.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          immaterial, irrelevant, and not proportional to the needs of the case. Specifically, this
          request seeks information unrelated to the “straightforward” allegations in the Complaint.
          Such a broad request is not narrowly tailored to the issues in this case and as such is not
          proportional to the needs of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 28: All Documents constituting, containing, or relating
   to any insurance policies under which an insurance business may be liable to satisfy all or part of
   98916868.2                                             - 12 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 14 of 33



   any judgment in this Action or to indemnify or reimburse for payments made to satisfy the
   judgment in this Action, including but not limited to Corellium’s agreement with First Community
   Insurance Company, Business Owners Policy, Policy No. 09 0005813592 6 00.

          RESPONSE: Corellium will produce non-privileged responsive documents, if any, after
          a confidentiality and protective order is agreed to by the Parties and entered by the Court.

   REQUEST FOR PRODUCTION NO. 29: All Documents referring or relating to any request
   for, or negotiation of, an indemnification for copyright infringement.

          RESPONSE: Corellium will produce non-privileged responsive documents, if any, after
          a confidentiality and protective order is agreed to by the Parties and entered by the Court.

   REQUEST FOR PRODUCTION NO. 30: All Documents constituting, containing, referring to,
   or relating to any policies, practices, guidelines, or procedures relating to licensing any of Your
   intellectual property rights.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          immaterial, irrelevant, and not proportional to the needs of the case. Specifically, this
          request seeks information related to aspects of Corellium’s business that are unrelated to
          Apple’s “straightforward case” of copyright infringement. See Complaint ¶ 1 [D.E. 1].
          Such a broad request is not narrowly tailored to the issues in this case and as such is not
          proportional to the needs of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 31: All Documents constituting, containing, referring to,
   or relating to any policies, practices, guidelines, or procedures relating to licensing other parties’
   intellectual property rights, responding to third party licensing offers, or responding to notices of
   infringement.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          immaterial, irrelevant, and not proportional to the needs of the case. Specifically, this
          request seeks information related to aspects of Corellium’s business that are unrelated to
          Apple’s “straightforward case” of copyright infringement. See Complaint ¶ 1 [D.E. 1].
          Such a broad request is not narrowly tailored to the issues in this case and as such is not
          proportional to the needs of this case. Moreover, Corellium objects to this request to the
          extent it seeks disclosure of proprietary, confidential and/or trade secret information of
          Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.


   98916868.2                                            - 13 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 15 of 33



   REQUEST FOR PRODUCTION NO. 32: All Documents relating to any intellectual property
   in which Corellium has rights.

         RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
         immaterial, irrelevant, harassing and not proportional to the needs of the case. Specifically,
         this request seeks information related to Corellium’s business and all of its intellectual
         property which is entirely unrelated to the allegations in the Complaint and Apple. Apple’s
         request is akin to a fishing expedition into Corellium’s entire business; such a broad request
         is not narrowly tailored to the issues in this case and as such is not proportional to the needs
         of this case. Moreover, Corellium objects to this request to the extent it seeks disclosure
         of proprietary, confidential and/or trade secret information of Corellium.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court.

   REQUEST FOR PRODUCTION NO. 33: Documents sufficient to identify all customers of the
   Corellium Apple Product.

         RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
         proprietary, confidential and/or trade secret information of Corellium. Corellium also
         objects to this request to the extent it is overbroad in scope, immaterial, irrelevant,
         harassing and not proportional to the needs of the case. Specifically, this request seeks
         information related to Corellium’s business and contracts with third parties who use
         Corellium’s product. Furthermore, identification of Corellium’s customers does not go to
         establishing any element of Apple’s claims against Corellium. Apple’s request is akin to a
         fishing expedition into Corellium’s entire business; such a broad request is not narrowly
         tailored to the issues in this case and as such is not proportional to the needs of this case.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
         Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 34: All Communications between Corellium and
   customers, potential customers, or users of the Corellium Apple Product.

         RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
         immaterial, irrelevant, harassing and not proportional to the needs of the case. Specifically,
         this request seeks information related to Corellium’s business and communications with
         third parties which is unrelated to the allegations in the Complaint and Apple. Moreover,
         Corellium objects to this request to the extent it seeks disclosure of proprietary, confidential
         and/or trade secret information of Corellium. Apple’s request is akin to a fishing
         expedition into Corellium’s entire business; such a broad request is not narrowly tailored
         to the issues in this case and as such is not proportional to the needs of this case.

   98916868.2                                           - 14 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 16 of 33



          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 35: All Communications with customers, potential
   customers, or third parties regarding private installations of the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          immaterial, irrelevant, harassing and not proportional to the needs of the case. Specifically,
          this request seeks information related to Corellium’s business and communications with
          third parties which is unrelated to the allegations in the Complaint and Apple. Moreover,
          Corellium objects to this request to the extent it seeks disclosure of proprietary, confidential
          and/or trade secret information of Corellium. Apple’s request is akin to a fishing
          expedition into Corellium’s entire business; such a broad request is not narrowly tailored
          to the issues in this case and as such is not proportional to the needs of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 36: Documents sufficient to show the locations of all
   private installations of the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          immaterial, irrelevant, harassing and not proportional to the needs of the case. Specifically,
          this request seeks information related to Corellium’s business and communications with
          third parties which is unrelated to the allegations in the Complaint and Apple. Moreover,
          Corellium objects to this request to the extent it seeks disclosure of proprietary, confidential
          and/or trade secret information of Corellium. Apple’s request is akin to a fishing
          expedition into Corellium’s entire business; such a broad request is not narrowly tailored
          to the issues in this case and as such is not proportional to the needs of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 37: All Communications with customers, potential
   customers, or third parties regarding any cloud-based version of the Corellium Apple Product.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          harassing and not proportional to the needs of the case. Specifically, this request seeks
          information and communications between Corellium and its customers which is overbroad
          and not proportional to the needs of this case. Indeed, the allegations in this lawsuit concern
   98916868.2                                            - 15 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 17 of 33



          copyright infringement not Corellium’s communications with its customers. The request is
          so extraordinarily overbroad and burdensome it appears designed solely to harass and
          needlessly increase the cost of this litigation. Given the complete lack of relevance of the
          documents requested, the attempt to impose any burden on the Corellium to produce these
          requested documents is not “proportional to the needs of the case considering . . . the
          importance of the discovery in resolving the issues, and whether the burden or expense of
          the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 38: All Communications between Corellium and any
   Foreign government entity, or any agent thereof, regarding the Corellium Apple Product or iOS
   virtualization technology.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          harassing and not proportional to the needs of the case. Specifically, this request seeks
          information and communications between Corellium and its customers which is overbroad
          and not proportional to the needs of this case. Indeed, the allegations in this lawsuit concern
          copyright infringement not Corellium’s communications with its customers. The request is
          so extraordinarily overbroad and burdensome it appears designed solely to harass and
          needlessly increase the cost of this litigation. Given the complete lack of relevance of the
          documents requested, the attempt to impose any burden on the Corellium to produce these
          requested documents is not “proportional to the needs of the case considering . . . the
          importance of the discovery in resolving the issues, and whether the burden or expense of
          the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 39: All Communications between Corellium and any
   Foreign Person, or any agent thereof, regarding the Corellium Apple Product or iOS virtualization
   technology.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          harassing and not proportional to the needs of the case. Specifically, this request seeks
          information and communications between Corellium and its customers which is overbroad
          and not proportional to the needs of this case. Indeed, the allegations in this lawsuit concern
          copyright infringement not Corellium’s communications with its customers. The request is
          so extraordinarily overbroad and burdensome it appears designed solely to harass and
          needlessly increase the cost of this litigation. Given the complete lack of relevance of the
          documents requested, the attempt to impose any burden on the Corellium to produce these
          requested documents is not “proportional to the needs of the case considering . . . the

   98916868.2                                            - 16 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 18 of 33



          importance of the discovery in resolving the issues, and whether the burden or expense of
          the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 40: All Communications between Corellium and
   Azimuth Security, or any agent thereof, regarding the Corellium Apple Product or iOS
   virtualization technology.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          harassing and not proportional to the needs of the case. Specifically, this request seeks “all”
          information and communications between Corellium and one of its customers, which is
          overbroad on its face and not proportional to the needs of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 41: All Documents constituting, containing, or relating
   to agreements between Corellium and Azimuth Security.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope,
          harassing and not proportional to the needs of the case. Specifically, this request seeks “all”
          materials “relating to agreements” between Corellium and one of its customers, which is
          overbroad and not proportional to the needs of this case. Moreover, Corellium objects to
          this request to the extent it seeks disclosure of proprietary, confidential and/or trade secret
          information of Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 42: Documents sufficient to show the countries to which
   Corellium has made sales or anticipates making sales of the Corellium Apple Product or licenses
   thereof.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium’s
          business strategy, including where and its projections and forecast of sales it anticipates
          are quintessential trade secret materials. Corellium also objects to this request to the extent
          it is overbroad in scope, immaterial, irrelevant, harassing and not proportional to the needs
          of the case. Specifically, this request seeks information related to Corellium’s business and
          contracts with third parties which is unrelated to the allegations in the Complaint and

   98916868.2                                            - 17 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 19 of 33



          Apple. Furthermore, identification of where Corellium’s has made sales or anticipates
          making sales to customers does not go to establishing any element of Apple’s claims
          against Corellium. Apple’s request is akin to a fishing expedition into Corellium’s entire
          business; such a broad request is not narrowly tailored to the issues in this case and as such
          is not proportional to the needs of this case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 43: All Documents referring or relating to sales of the
   Corellium Apple Product to customers.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium objects
          to this request to the extent it is overbroad in scope and not proportional to the needs of the
          case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 44: Documents sufficient to identify, for each customer
   of the Corellium Apple Product, the product or license sold, the date of sale, the amount of sale,
   and the number of units sold.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium’s
          customer list a quintessential trade secret material. Corellium also objects to this request
          to the extent it is overbroad in scope, immaterial, irrelevant, harassing and not proportional
          to the needs of the case. Specifically, this request seeks information related to Corellium’s
          business and contracts with third parties which is unrelated to the allegations in the
          Complaint and Apple.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 45: Documents sufficient to show the number of sales of
   the Corellium Apple Product since the formation of Corellium on a quarterly, or more frequent,
   basis.


   98916868.2                                            - 18 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 20 of 33



          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium objects
          to this request to the extent it is overbroad in scope and not proportional to the needs of the
          case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 46: Documents sufficient to show the price of each sale
   of the Corellium Apple Product since the formation of Corellium on a quarterly, or more frequent,
   basis.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium objects
          to this request to the extent it is overbroad in scope and not proportional to the needs of the
          case. Specifically, this request seeks information related to other aspects of Corellium’s
          business, which are irrelevant to Apple’s claims.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 47: Documents sufficient to show the number of sales
   of licenses to the Corellium Apple Product since the formation of Corellium on a quarterly, or
   more frequent, basis.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium objects
          to this request to the extent it is overbroad in scope and not proportional to the needs of the
          case. Specifically, this request seeks information related to other aspects of Corellium’s
          business, which are irrelevant to Apple’s claims.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 48: Documents sufficient to show the price of each sale
   for each license to the Corellium Apple Product since the formation of Corellium on a quarterly,
   or more frequent, basis.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium objects

   98916868.2                                            - 19 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 21 of 33



          to this request to the extent it is overbroad in scope and not proportional to the needs of the
          case. Specifically, this request seeks information related to other aspects of Corellium’s
          business, which are irrelevant to Apple’s claims.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 49: Documents sufficient to show Corellium’s gross
   revenues, total licenses or copies sold, average billed sales price, total costs of goods sold, average
   costs of goods sold, total gross profit margin, total net profit margins, variable and fixed costs, and
   allocated costs since the formation of Corellium on a quarterly or more frequent basis.

          RESPONSE: Corellium objects to this request to the extent it seeks disclosure of
          proprietary, confidential and/or trade secret information of Corellium. Corellium objects
          to this request to the extent it is overbroad in scope and not proportional to the needs of the
          case.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 50: Documents sufficient to show the amount of money
   Corellium has spent on research and development of the Corellium Apple Product.

          RESPONSE: Corellium also objects to this request to the extent it is overbroad in scope,
          immaterial, irrelevant, harassing and not proportional to the needs of the case. Specifically,
          this request seeks information related to Corellium’s business and contracts with third
          parties which are unrelated to the allegations in the Complaint and Apple.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 51: Documents sufficient to show Corellium’s pricing
   policies, approaches, and/or strategies for the Corellium Apple Product from the formation of
   Corellium to present.

          RESPONSE: Corellium objects to this request as it is harassing, immaterial, irrelevant,
          and not proportional to the needs of this case. Specifically, Apple is not entitled to go a
          fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, documents reflecting Corellium’s business strategy meetings, conferences, and
          determinations are quintessential trade secret and confidential business information which

   98916868.2                                             - 20 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 22 of 33



          is unrelated to Apple’s claims in its Complaint. Moreover, Corellium’s business plans, its
          strategic plans, development and sales plans, and forecast since its formation is highly
          sensitive confidential, proprietary, and trade secret information. Furthermore, none of
          Corellium’s business plans, its strategic plans, development and sales plans, and forecast
          has anything to do with this lawsuit or Apple’s allegation of copyright infringement. The
          Request is so extraordinarily burdensome it appears designed solely to harass and
          needlessly increase the cost of this litigation, in violation of Rules 11(a) and 26(b)(1) of
          the Federal Rules of Civil Procedure. Given the complete lack of relevance of the great
          majority of the documents requested, the attempt to impose any burden on the Corellium
          to produce these requested documents is not “proportional to the needs of the case
          considering . . . the importance of the discovery in resolving the issues, and whether the
          burden or expense of the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 52: All documents comprising or relating to Corellium’s
   business plans, strategic plans, development and sales plans, and forecasts from the formation of
   Corellium to present.

          RESPONSE: Corellium objects to this request as it is harassing, immaterial, irrelevant,
          and not proportional to the needs of this case. Specifically, Apple is not entitled to go a
          fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, documents reflecting Corellium’s business strategy meetings, conferences, and
          determinations are quintessential trade secret and confidential business information which
          is unrelated to Apple’s claims in its Complaint. Moreover, Corellium’s business plans, its
          strategic plans, development and sales plans, and forecast since its formation is highly
          sensitive confidential, proprietary, and trade secret information. Furthermore, none of
          Corellium’s business plans, its strategic plans, development and sales plans, and forecast
          has anything to do with this lawsuit or Apple’s allegation of copyright infringement. The
          Request is so extraordinarily burdensome it appears designed solely to harass and
          needlessly increase the cost of this litigation, in violation of Rules 11(a) and 26(b)(1) of
          the Federal Rules of Civil Procedure. Given the complete lack of relevance of the great
          majority of the documents requested, the attempt to impose any burden on the Corellium
          to produce these requested documents is not “proportional to the needs of the case
          considering . . . the importance of the discovery in resolving the issues, and whether the
          burden or expense of the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.




   98916868.2                                          - 21 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 23 of 33



   REQUEST FOR PRODUCTION NO. 53: All Documents relating to revenues, market share,
   market forecasts, sales projections, financial projections, or profit/loss margins (actual or
   anticipated).

          RESPONSE: Corellium objects to this request as it is harassing, immaterial, irrelevant,
          and not proportional to the needs of this case. Specifically, Apple is not entitled to go a
          fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, documents reflecting Corellium’s business strategy meetings, conferences, and
          determinations are quintessential trade secret and confidential business information.
          Moreover, Corellium’s revenues, market share, market forecasts, sales projections,
          financial projections, or profit/loss margins (actual or anticipated) are highly sensitive
          confidential, proprietary, and trade secret information. Furthermore, none of Corellium’s
          business plans, its strategic plans, development and sales plans, and forecast has anything
          to do with this lawsuit or Apple’s allegation of copyright infringement. The Request is so
          extraordinarily burdensome it appears designed solely to harass and needlessly increase the
          cost of this litigation, in violation of Rules 11(a) and 26(b)(1) of the Federal Rules of Civil
          Procedure. Given the complete lack of relevance of the great majority of the documents
          requested, the attempt to impose any burden on the Corellium to produce these requested
          documents is not “proportional to the needs of the case considering . . . the importance of
          the discovery in resolving the issues, and whether the burden or expense of the proposed
          discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 54: All marketing, sales, and/or promotional Documents
   and materials relating to the Corellium Apple Product or iOS virtualization technology, including
   without limitation webpages, promotional videos, press releases, brochures, conference
   presentations, conference posters, trade show materials, and all drafts thereof.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope and
          not proportional to the needs of the case. Specifically, this request seeks information
          related to other aspects of Corellium’s business which are irrelevant to Apple’s claims.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 55: All Documents concerning efforts by Corellium or
   those acting on behalf of Corellium, to sell, license, promote, market, distribute, or otherwise
   exploit (commercially or otherwise) the Corellium Apple Product or iOS virtualization technology.

          RESPONSE: Corellium objects to this request to the extent it is vague, overbroad in scope
          and not proportional to the needs of the case. Specifically, the request is vague as it is

   98916868.2                                            - 22 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 24 of 33



         unclear what Apple means by the phrase “otherwise exploit (commercially or other)” and
         as such, Corellium cannot assert further objections.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court.

   REQUEST FOR PRODUCTION NO. 56: All Documents relating to or referring to any
   presentations by Corellium at any conference.

         RESPONSE: Corellium objects to this request to the extent it is overbroad in scope and
         time and not proportional to the needs of the case. Specifically, the request is unlimited in
         time and scope and essentially requests Corellium to produce every presentation it has
         every presented at any conference. Such a broad request is not proportional to the needs of
         this case.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court.

   REQUEST FOR PRODUCTION NO. 57: All Documents relating to or referring to Corellium’s
   presentation or other activity at the 2018 Tencent Security Conference.

         RESPONSE: Corellium objects to this request to the extent it is overbroad, unduly
         burdensome, and seeks production of irrelevant materials that are neither calculated to lead
         to the discovery of admissible evidence nor related to the parties’ claims and defenses.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court.

   REQUEST FOR PRODUCTION NO. 58: All Documents relating to or referring to Corellium’s
   presentation or other activity at the 2018 Black Hat USA Conference.

         RESPONSE: Corellium objects to this request to the extent it is overbroad, unduly
         burdensome, and seeks production of irrelevant materials that are neither calculated to lead
         to the discovery of admissible evidence nor related to the parties’ claims and defenses.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court.

   REQUEST FOR PRODUCTION NO. 59: All Documents relating to or referring to Corellium’s
   presentation or other activity at the 2019 Black Hat USA Conference.

   98916868.2                                          - 23 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 25 of 33



          RESPONSE: Corellium objects to this request to the extent it is overbroad, unduly
          burdensome, and seeks production of irrelevant materials that are neither calculated to lead
          to the discovery of admissible evidence nor related to the parties’ claims and defenses.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 60: All disclosures, including without limitation
   presentations, Corellium has made or given to third parties about its products or technology.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in scope and
          time and not proportional to the needs of the case. Specifically, the request is unlimited in
          time and scope and essentially seeks Corellium to produce every presentation it has every
          gave to third parties about its products or technology.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, and subject to the foregoing, Corellium refers Apple to Corellium’s
          Answers to Apple’s First Set of Interrogatories.

   REQUEST FOR PRODUCTION NO. 61: All analyses of the Corellium Apple Product relative
   to any other product.

          RESPONSE: Defendant objects to this request on the basis that it is vague, overbroad and
          seeks information that is not relevant to any party’s claim or defense nor proportional to
          the needs of the case. Specifically, the term “analyses” is undefined and even assuming
          Corellium understood what “analyses” Apple was referring to in this request, the request
          is overbroad as it is not limited to Apple products. Moreover, this Request seeks disclosure
          of proprietary, confidential and/or trade secret information of Defendant.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 62: All Documents prepared for, given to, or provided
   to customers or potential customers of the Corellium Apple Product.

          RESPONSE: Defendant objects to this request on the basis that it seeks information that
          is not relevant to any party’s claim or defense nor proportional to the needs of the case.
          Specifically, documents provided to or shown to Corellium’s customers, if any, are not
          relevant or proportional to proving Apple’s “straightforward case” of copyright
          infringement. See Complaint ¶ 1 [D.E. 1]. Moreover, this Request seeks disclosure of
          proprietary, confidential and/or trade secret information of Defendant.


   98916868.2                                           - 24 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 26 of 33



          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 63: All Documents given, provided, or shown to
   investors or potential investors in Corellium.

          RESPONSE: Defendant objects to this request on the basis that it seeks information that
          is not relevant to any party’s claim or defense nor proportional to the needs of the case.
          Specifically, documents provided to or shown to Corellium’s investors, if any, are not
          relevant or proportional to proving Apple’s “straightforward case” of copyright
          infringement. See Complaint ¶ 1 [D.E. 1]. Moreover, this Request seeks disclosure of
          proprietary, confidential and/or trade secret information of Defendant. The identities of all
          potential investors in Corellium, all communications with such potential investors and all
          materials provided to said potential investors are extremely confidential and commercially
          sensitive.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 64: All Documents comparing or contrasting the
   Corellium Apple Product with any Apple technology, product, or service, including without
   limitation any competitive analysis or any comparison of any structure, function, operation,
   advantage, disadvantage, or capabilities.

          RESPONSE: Defendant objects to this request on the basis that it seeks information that
          is not relevant to any party’s claim or defense nor proportional to the needs of the case.
          Specifically, the documents this Request seeks are not relevant or proportional to proving
          Apple’s “straightforward case” of copyright infringement. See Complaint ¶ 1 [D.E. 1].
          Moreover, this Request seeks disclosure of proprietary, confidential and/or trade secret
          information of Defendant.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 65: All Documents relating to, describing, or concerning
   this Action, Apple, Apple’s copyrights, or Apple’s intellectual property.

          RESPONSE: Corellium objects as this Request is overbroad in scope and not proportional
          to the needs of this case. Apple is not entitled to go a fishing expedition into every aspect
          of Corellium’s business by virtue of its lawsuit. More particularly, this request is not
          limited in time or scope and essentially encompasses every document Apple and this
          Action since the beginning of time. Such a broad request is simply not proportional to the
   98916868.2                                           - 25 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 27 of 33



          needs of this case and not narrowly tailored to its issues. In addition, Corellium objects to
          the extent this Request seeks documents protected by the attorney-client privilege and
          work-product protection doctrines.

   REQUEST FOR PRODUCTION NO. 66: All Documents concerning, evidencing, referring to,
   or relating to any bugs, exploits, vulnerabilities, or other software flaws reported to Apple as a
   result of use of the Corellium Apple Product.

          RESPONSE: Corellium objects as this Request is overbroad in scope and not proportional
          to the needs of this case. Moreover, Corellium objects to this request to the extent it seeks
          disclosure of proprietary, confidential, and/or trade secret information relating to
          Corellium’s technology or business and product. In addition, Corellium objects to the
          extent this Request seeks documents protected by the attorney-client privilege and work-
          product protection doctrines.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, Corellium refers Apple to Corellium’s Answer, Affirmative
          Defenses, and Counterclaims [ECF Nos. 41, 42].

   REQUEST FOR PRODUCTION NO. 67: All Documents concerning, evidencing, referring to,
   or relating to any bugs, exploits, vulnerabilities, or other software flaws in iOS of which Corellium
   or its employees currently are, or have ever been, aware.

          RESPONSE: Corellium objects as this Request is overbroad in scope and not proportional
          to the needs of this case. Moreover, Corellium objects to producing documents regarding
          bugs, exploits, or vulnerabilities, or other software flaws that it is currently aware of as
          Apple seeks the disclosure of proprietary, confidential and/or trade secret information of
          Defendant. In addition, Corellium objects to the extent this Request seeks documents
          protected by the attorney-client privilege and work-product protection doctrines.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court. In addition, Corellium refers Apple to Corellium’s Answer, Affirmative
          Defenses, and Counterclaims [ECF Nos. 41, 42].

   REQUEST FOR PRODUCTION NO. 68: All Documents concerning, referring to, or relating
   to any activities undertaken by Corellium as a result of this Action.

          RESPONSE: Corellium objects to this request on the basis that it seeks information that
          is subject to the attorney-client privilege and/or work product protection. Specifically,
          Apple is prohibited from obtaining Corellium’s counsel’s mental impressions or other
          representative concerning its strategy in this litigation. In addition, Apple is not entitled to
          go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.



   98916868.2                                            - 26 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 28 of 33



   REQUEST FOR PRODUCTION NO. 69: All Documents relating to each instance where a
   customer has asked You to replicate any aspect, functionality, method, or process of an Apple
   product.

          RESPONSE: Corellium objects to this request to the extent it is overbroad in time and
          scope, harassing and not proportional to the needs of the case. Specifically, this request
          seeks information and communications between Corellium and its customers which is
          overbroad and not proportional to the needs of this case. Indeed, the allegations in this
          lawsuit concern copyright infringement not Corellium’s communications with its
          customers regarding every minute inquiry. The request is so extraordinarily overbroad and
          burdensome it appears designed solely to harass and needlessly increase the cost of this
          litigation. Given the complete lack of relevance of the documents requested, the attempt to
          impose any burden on the Corellium to produce these requested documents is not
          “proportional to the needs of the case considering . . . the importance of the discovery in
          resolving the issues, and whether the burden or expense of the proposed discovery
          outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 70: All Documents relating to or comprising
   Communications between Corellium and any investor, potential investor, customer, potential
   customer, or third party regarding Apple, iOS, this Action, or the anticipation of any copyright
   litigation.

          RESPONSE: Defendant objects to this request on the basis that it seeks information that
          is not relevant to any party’s claim or defense nor proportional to the needs of the case.
          Defendant further objects to this request as it seeks proprietary, confidential and/or trade
          secret information of Corellium. Indeed, the identities of all potential investors in
          Corellium, all communications with such potential investors and all materials provided to
          said potential investors are extremely confidential and commercially sensitive. In addition,
          Corellium objects to the extent this Request seeks documents protected by the attorney-
          client privilege and work-product protection doctrines.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 71: All Documents comprising or relating to any
   compliments, complaints, expressions of concern, satisfaction, or dissatisfaction by purchasers,
   users, potential or actual customers, industry associations or organizations, or government agencies
   concerning the Corellium Apple Product, including but not limited to any comparisons or contrasts
   with Apple’s products or services.


   98916868.2                                           - 27 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 29 of 33



          RESPONSE: Corellium objects to this request to the extent it is overbroad in time and
          scope, harassing and not proportional to the needs of the case. Specifically, this request
          seeks information and communications between Corellium and its customers which is
          overbroad and not proportional to the needs of this case. Indeed, the allegations in this
          lawsuit concern copyright infringement not Corellium’s communications with its
          customers. The request is so extraordinarily overbroad and burdensome it appears designed
          solely to harass and needlessly increase the cost of this litigation. Given the complete lack
          of relevance of the documents requested, the attempt to impose any burden on the
          Corellium to produce these requested documents is not “proportional to the needs of the
          case considering . . . the importance of the discovery in resolving the issues, and whether
          the burden or expense of the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 72: All Documents                      relating to    Communications,
   including all Communications, between Corellium and Apple.

          RESPONSE: Corellium objects that the request for “all documents relating to
          Communications” is overbroad and unduly burdensome. In addition, Corellium objects to
          the extent this Request seeks documents protected by the attorney-client privilege and
          work-product protection doctrines.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 73: All Documents relating to any oral and/or written
   statement that Corellium’s users and/or customers were, are, or may or may not be infringing
   Apple’s copyrighted works.

          RESPONSE: Corellium objects to this request as it is vague and ambiguous and as such,
          Corellium cannot assert further objections. Specifically, the request is unclear what
          “copyrighted works” Apple is referring to in this request. Additionally, the request is
          overbroad as it is unlimited in time and scope. In addition, Corellium objects to the extent
          this Request seeks documents protected by the attorney-client privilege and work-product
          protection doctrines.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 74: Documents sufficient to show the time and
   circumstances under which Corellium first became aware of Apple’s copyrights.
   98916868.2                                           - 28 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 30 of 33



          RESPONSE: Corellium objects to the extent this Request seeks documents protected by
          the attorney-client privilege and work-product protection doctrines.

          Without waiving any applicable privilege and protection doctrines, Corellium will produce
          non-privileged responsive documents, if any, after a confidentiality and protective order is
          agreed to by the Parties and entered by the Court.

   REQUEST FOR PRODUCTION NO. 75: Documents sufficient to Identify any Person
   involved in developing, producing, selling, installing, testing, or troubleshooting the Corellium
   Apple Product.

          RESPONSE: Corellium objects to this request as it is as it is harassing, immaterial,
          irrelevant, not proportional to the needs of this case. Specifically, Apple is not entitled to
          go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 76: Documents sufficient to Identify Corellium’s
   directors and officers.

          RESPONSE: Corellium objects to this request as it is as it is harassing, immaterial,
          irrelevant, not proportional to the needs of this case. Specifically, Apple is not entitled to
          go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, who Corellium’s directors and officers are does not go to establishing any element
          of Apple’s claims.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 77: Corellium’s personnel rosters and organizational
   charts.

          RESPONSE: Corellium objects to this request as it is as it is harassing, immaterial,
          irrelevant, not proportional to the needs of this case. Specifically, Apple is not entitled to
          go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, who Corellium’s personnel have not subjected themselves to an interrogation or
          investigation by Apple by virtue of their employment with Corellium. Moreover,
          Corellium’s personnel rosters and organization charts do not go to establishing any element
          of Apple’s claims against Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if


   98916868.2                                            - 29 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 31 of 33



          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 78: Documents sufficient to show the forms of any
   confidentiality agreements signed by Corellium employees.

          RESPONSE: Corellium objects to this request as it is as it is harassing, immaterial,
          irrelevant, not proportional to the needs of this case. Specifically, Apple is not entitled to
          go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, whether Corellium’s employees have signed a confidentiality agreement is not
          relevant to establishing any element of Apple’s copyrights infringement claims against
          Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 79: All Documents, including reports, minutes,
   presentations, and/or memoranda generated for, or as a result of, any Corellium business strategy
   meetings, conferences, or determinations.

          RESPONSE: Corellium objects to this request as it is overbroad harassing, immaterial,
          irrelevant, and not proportional to the needs of this case. Specifically, Apple is not entitled
          to go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, documents reflecting Corellium’s minutes, presentations, reports and/or
          memoranda generated for business strategy meetings and conferences are quintessential
          trade secret and confidential business information which is unrelated to Apple’s claims in
          its Complaint. Moreover, this request goes to no element of Apple’s claims against
          Corellium. The request is so extraordinarily overbroad it appears designed solely to harass
          and needlessly increase the cost of this litigation, in violation of Rules 11(a) and 26(b)(1)
          of the Federal Rules of Civil Procedure. Given the complete lack of relevance of the great
          majority of the documents requested, the attempt to impose any burden on the Corellium
          to produce these requested documents is not “proportional to the needs of the case
          considering . . . the importance of the discovery in resolving the issues, and whether the
          burden or expense of the proposed discovery outweighs its likely benefit.”

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 80: All Documents relating to any offers to acquire
   Corellium or negotiations regarding any potential acquisition.

          RESPONSE: Corellium objects to this request as it is overboard, harassing, and not
          proportional to the needs of this case. Initially, this request is overbroad, irrelevant, and
          not proportional to the needs of the case as it is unrelated to the claims and issues raised in
   98916868.2                                            - 30 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 32 of 33



          the Complaint against Corellium. Indeed, if a third-party company offered to acquire
          Corellium that is entirely irrelevant and goes to no element of Apple’s copyright
          infringement claim.

          On January 25, 2018. Corellium and Apple entered into a Confidentiality Agreement for
          Possible Transaction (the “Non-Disclosure Agreement”) to purchase Corellium. Subject to
          the terms of the Non-Disclosure Agreement and any protective order agreed to by the
          parties and entered by the Court in this matter, Corellium will produce responsive non-
          privileged documents regarding its offer and negotiations regarding a potential acquisition
          by Apple.

   REQUEST FOR PRODUCTION NO. 81: All Documents relating to grants Corellium has
   applied for or received.

          RESPONSE: Corellium objects to this request as it is overboard, harassing, and not
          proportional to the needs of this case. Initially, this request is overbroad, irrelevant, and
          not proportional to the needs of the case as it is unrelated to the claims and issues raised in
          the Complaint against Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 82: Documents sufficient to show the forms of any
   confidentiality agreements signed by Corellium customers or users.

          RESPONSE: Corellium objects to this request as it is as it is harassing, immaterial,
          irrelevant, not proportional to the needs of this case. Specifically, Apple is not entitled to
          go a fishing expedition into every aspect of Corellium’s business by virtue of its lawsuit.
          Indeed, whether Corellium’s customers have signed a confidentiality agreement is not
          relevant to establishing any element of Apple’s copyrights infringement claims against
          Corellium.

          Notwithstanding the foregoing objections, and without waiving any applicable privilege
          and protection doctrines, Corellium will produce non-privileged responsive documents, if
          any, after a confidentiality and protective order is agreed to by the Parties and entered by
          the Court.

   REQUEST FOR PRODUCTION NO. 83: Documents sufficient to show any limits imposed,
   or attempted to be imposed, by Corellium on access to, or control of, the distribution of its business
   information.

          RESPONSE: Corellium objects to this request as it is overboard, vague, and not
          proportional to the needs of this case. Initially, this request is overbroad and not
          proportional to the needs of the case as it is unrelated to the claims and issues raised in the
          Complaint against Corellium. Moreover, the request is vague as it is unclear what Apple
          means by the phrase “distribution of its business information.” Moreover, Corellium

   98916868.2                                            - 31 -
Case 9:19-cv-81160-RS Document 68-2 Entered on FLSD Docket 01/13/2020 Page 33 of 33



         objects to this request to the extent it seeks disclosure of proprietary, confidential, and/or
         trade secret information relating to Corellium’s technology or business and product.

         Notwithstanding the foregoing objections, and without waiving any applicable privilege
         and protection doctrines, Corellium will produce non-privileged responsive documents, if
         any, after a confidentiality and protective order is agreed to by the Parties and entered by
         the Court.

   REQUEST FOR PRODUCTION NO. 84: All Documents referring or relating to any
   Document preservation and/or Document destruction policies or activities.

         RESPONSE: Corellium objects to the extent this Request seeks documents protected by
         the attorney-client privilege and work-product protection doctrines.

         Notwithstanding the foregoing objection and without waiving any applicable privilege and
         protection doctrines Corellium will produce non-privileged responsive documents, if any,
         after a confidentiality and protective order is agreed to by the Parties and entered by the
         Court.

   REQUEST FOR PRODUCTION NO. 85: All Documents on which You intend to rely at any
   hearing or at trial in this Action.

         RESPONSE: Corellium objects to the extent this Request seeks documents protected by
         the attorney-client privilege and work-product protection doctrines. In addition, Corellium
         objects as this Request is an improper fishing expedition.

   REQUEST FOR PRODUCTION NO. 86: All Documents relating to Corellium’s affirmative
   defenses, if any, asserted in this Action.

         RESPONSE: Corellium objects to the extent this Request seeks documents protected by
         the attorney-client privilege and work-product protection doctrines. In addition, Corellium
         objects that this Request is an improper fishing expedition.

   REQUEST FOR PRODUCTION NO. 87: All Documents produced by any third party in
   response to any subpoena You serve in this Action.

         RESPONSE: At this time, there are no documents responsive to this request. However,
         as discovery is ongoing, Corellium expressly reserves the right to amend this response at a
         later time.




   98916868.2                                          - 32 -
